COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Anh Tran v. The State of Texas

Appellate case number:   01-18-00623-CR

Trial court case number: 1553478

Trial court:             208th District Court of Harris County

       This Court issued an order abating the appeal and directing the trial court to prepare
findings of fact and conclusions of law. The supplemental clerk’s record containing the findings
and conclusions has been filed.
      Accordingly, we reinstate the appeal on the active docket. Appellant’s brief is due within
30 days of the date of this order.
       It is so ORDERED.

Judge’s signature: ___/s/ Justice Richard Hightower_______________
                    Acting individually  Acting for the Court


Date: __April 30, 2019__